EXHIBIT 10.2

THE 1995 EQUITY PARTICIPATION PLAN
OF
 CALIFORNIA FIRST NATIONAL BANCORP

        California First National Bancorp, a California corporation, has adopted
The 1995 Equity Participation Plan of California First National Bancorp (the
"Plan"), effective September 25, 1995, and amended November 18, 2004 for the
benefit of its eligible Employees, consultants and Directors. The purposes of
this Plan are as follows:

        (1)         To provide an additional incentive for Directors, key
Employees and consultants to further the growth, development and financial
success of the Company by personally benefiting through the ownership of Company
stock and/or rights which recognize such growth, development and financial
success.

        (2)         To enable the Company to obtain and retain the services of
Directors, key Employees and consultants considered essential to the long range
success of the Company by offering them an opportunity to own stock in the
Company and/or rights which will reflect the growth, development and financial
success of the Company.

ARTICLE I

DEFINITIONS

        1.1         General. Wherever the following terms are used in this Plan
they shall have the meanings specified below, unless the context clearly
indicates otherwise.

        1.2         Board. "Board" shall mean the Board of Directors of the
Company.

        1.3         Code. "Code" shall mean the Internal Revenue Code of 1986,
as amended.

        1.4         Committee. "Committee" shall mean the Stock Option Committee
of the Board, or a subcommittee of the Board, appointed as provided in Section
8.1.

        1.5         Common Stock. "Common Stock" shall mean the common stock of
the Company, par value $.01 per share.

        1.6         Company. "Company" shall mean California First National
Bancorp, a California corporation.

        1.7         Director. "Director" shall mean a member of the Board.

        1.8         Employee. "Employee" shall mean any officer or other
employee (as defined in accordance with Section 3401(c) of the Code) of the
Company, or of any corporation which is a Subsidiary.

        1.9         Exchange Act. "Exchange Act" shall mean the Securities
Exchange Act of 1934, as amended.

        1.10       Fair Market Value. "Fair Market Value" of a share of Common
Stock as of a given date shall be (i) the mean between the highest and lowest
selling price of a share of Common Stock on the principal exchange on which
shares of Common Stock are then trading, if any, on such date, or if shares were
not traded on such date, then on the most recent preceding date on which a trade
occurred, or (ii) if Common Stock is not traded on an exchange, the mean between
the closing representative bid and asked prices for a share of Common Stock on
such date as reported by NASDAQ or, if NASDAQ is not then in existence, by its
successor quotation system; or (iii) if Common Stock is not publicly traded, the
fair market value of a share of Common Stock as established by the Committee
acting in good faith.

        1.11        Grantee. "Grantee" shall mean an Employee, Director or
consultant granted a Stock Appreciation Right under this Plan.

        1.12        Incentive Stock Option. "Incentive Stock Option" shall mean
an Option which conforms to the applicable provisions of Section 422 of the Code
and which is designated as an Incentive Stock Option by the Committee.

        1.13        Independent Director. "Independent Director" shall mean a
Director who is not an Employee.

        1.14        Non-Qualified Stock Option. "Non-Qualified Stock Option"
shall mean an Option which is not designated as an Incentive Stock Option by the
Committee.

        1.15        Option. "Option" shall mean a stock option granted under
Article III of this Plan. An Option granted under this Plan shall, as determined
by the Committee, be either a Non-Qualified Stock Option or an Incentive Stock
Option; provided, however, that Options granted to Independent Directors and
consultants shall be Non-Qualified Stock Options.

        1.16        Optionee. "Optionee" shall mean a Director, Employee or
consultant granted an Option under this Plan.

        1.17        Plan. "Plan" shall mean The 1995 Equity Participation Plan
of California First National Bancorp

        1.18        QDRO. "QDRO" shall mean any qualified domestic relations
order as defined by the Code or Title I of the Employee Retirement Income
Security Act of 1974, as amended, or the rules and regulations thereunder.

        1.19        Restricted Stock. "Restricted Stock" shall mean shares of
Common Stock awarded under Article VI of this Plan.

        1.20        Restricted Stockholder. "Restricted Stockholder" shall mean
an Employee, Director or consultant granted an award of Restricted Stock under
Article VI of this Plan.

        1.21        Rule 16b-3. "Rule 16b-3" shall mean that certain Rule 16b-3
under the Exchange Act, as such Rule may be amended from time to time.

        1.22        Stock Appreciation Right. "Stock Appreciation Right" shall
mean a stock appreciation right granted under Article VII of this Plan.

        1.23        Subsidiary. "Subsidiary" shall mean any corporation in an
unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain then owns
stock possessing 50 percent or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.

        1.24        Termination of Consultancy. "Termination of Consultancy"
shall mean the time when an Optionee who is a consultant ceases to be a
consultant for any reason. The Board, in its sole and absolute discretion, shall
determine the effect of all matters and questions relating to Termination of
Consultancy.

        1.25        Termination of Directorship. "Termination of Directorship"
shall mean the time when an Optionee who is a Director ceases to be a Director
for any reason, including, but not by way of limitation, a termination by
resignation, removal, failure to be elected, death or retirement. The Board, in
its sole and absolute discretion, shall determine the effect of all matters and
questions relating to Termination of Directorship.

        1.26        Termination of Employment. "Termination of Employment" shall
mean the time when the employee-employer relationship between an Optionee,
Grantee or Restricted Stockholder and the Company or any Subsidiary is
terminated for any reason, including, but not by way of limitation, a
termination by resignation, discharge, death, disability or retirement; but
excluding (i) a termination where there is a simultaneous reemployment or
continuing employment of the Optionee, Grantee or Restricted Stockholder by the
Company or any Subsidiary, (ii) at the discretion of the Committee, a
termination which results in a temporary severance of the employee-employer
relationship, and (iii) at the discretion of the Committee, a termination which
is followed by the simultaneous establishment of a consulting relationship by
the Company or a Subsidiary with the former employee. The Committee, in its
absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Employment, including, but not by way of limitation,
the question of whether a Termination of Employment resulted from a discharge
for good cause, and all questions of whether particular leaves of absence
constitute Terminations of Employment; provided, however, that, with respect to
Incentive Stock Options, a leave of absence or other change in the
employee-employer relationship shall constitute a Termination of Employment if,
and to the extent that, such leave of absence or other change interrupts
employment for the purposes of Section 422(a)(2) of the Code and the then
applicable regulations and revenue rulings under said Section. Notwithstanding
any other provision of this Plan, the Company or any Subsidiary has an absolute
and unrestricted right to terminate an Employee's employment at any time for any
reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in writing.

ARTICLE II

SHARES SUBJECT TO PLAN

        2.1         Shares Subject to Plan. The shares of stock subject to
Options, awards of Restricted Stock or Stock Appreciation Rights shall be shares
of Common Stock. The aggregate number of shares of Common Stock that may be
issued pursuant to the exercise of Options or Stock Appreciation Rights under
the Plan, or pursuant to an award of Restricted Stock under the Plan, shall not
exceed five hundred thousand (500,000). On the July 1 of each fiscal year
beginning with the fiscal year commencing July 1, 1996, the aggregate number of
shares of Common Stock that may be issued pursuant to the exercise of Options or
Stock Appreciation Rights under the Plan, or pursuant to an award of Restricted
Stock under the Plan, shall increase by an amount equal to one percent (1%) of
the total number of issued and outstanding shares of Common Stock as of June 30
of the fiscal year immediately preceding such fiscal year; provided, however,
that in no event, except as subject to adjustment as provided in Section 9.3,
shall more than five hundred thousand (500,000) shares of Common Stock be issued
pursuant to the exercise of Incentive Stock Options.

        2.2         Unexercised Options and Other Rights. If any Option, or
other right to acquire shares of Common Stock under any other award under this
Plan, expires or is cancelled without having been fully exercised, the number of
shares subject to such Option or other right but as to which such Option or
other right was not exercised prior to its expiration or cancellation may again
be optioned, granted or awarded hereunder, subject to the limitations of Section
2.1.

ARTICLE III

GRANTING OF OPTIONS

        3.1         Eligibility. Any Independent Director, Employee or
consultant selected by the Committee pursuant to Section 3.4(a)(i) shall be
eligible to be granted an Option.

        3.2         Disqualification for Stock Ownership. No person may be
granted an Incentive Stock Option under this Plan if such person, at the time
the Incentive Stock Option is granted, owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or any then existing Subsidiary unless such Incentive Stock Option
conforms to the applicable provisions of Section 422 of the Code.

        3.3         Qualification of Incentive Stock Options. No Incentive Stock
Option shall be granted unless such Option, when granted, qualifies as an
"incentive stock option" under Section 422 of the Code. No Incentive Stock
Option shall be granted to any person who is not an Employee.

        3.4        Granting of Options

        (a)         The Committee shall from time to time, in its absolute
discretion, and subject to applicable limitations of this Plan:

> > (i)     Determine which Employees are key Employees and select from among
> > the Independent Directors, key Employees or consultants (including Employees
> > or consultants who have previously received Options or other awards under
> > this Plan) such of them as in its opinion should be granted Options;
> > 
> > (ii)     Determine the number of shares to be subject to such Options
> > granted to the selected Independent Directors, key Employees or consultants;
> > 
> > (iii)     Determine whether such Options are to be Incentive Stock Options
> > or Non-Qualified Stock Options; and
> > 
> > (iv)     Determine the terms and conditions of such Options, consistent with
> > this Plan.

        (b)         Upon the selection of an Independent Director, Employee or
consultant to be granted an Option, the Committee shall instruct the Secretary
of the Company to issue the Option and may impose such conditions on the grant
of the Option as it deems appropriate. Without limiting the generality of the
preceding sentence, the Committee may, in its discretion and on such terms as it
deems appropriate, require as a condition on the grant of an Option to an
Independent Director, Employee or consultant that such individual surrender for
cancellation some or all of the unexercised Options, awards of Restricted Stock,
Stock Appreciation Rights or other rights which have been previously granted to
him under this Plan or otherwise. An Option, the grant of which is conditioned
upon such surrender, may have an option price lower (or higher) than the
exercise price of such surrendered Option or other award, may cover the same (or
a lesser or greater) number of shares as such surrendered Option or other award,
may contain such other terms as the Committee deems appropriate, and shall be
exercisable in accordance with its terms, without regard to the number of
shares, price, exercise period or any other term or condition of such
surrendered Option or other award.

        (c)         Any Incentive Stock Option granted under this Plan may be
modified by the Committee to disqualify such option from treatment as an
"incentive stock option" under Section 422 of the Code.

ARTICLE IV

TERMS OF OPTIONS

        4.1         Option Agreement. Each Option shall be evidenced by a
written Stock Option Agreement, which shall be executed by the Optionee and an
authorized officer of the Company and which shall contain such terms and
conditions as the Committee shall determine, consistent with this Plan. Stock
Option Agreements evidencing Incentive Stock Options shall contain such terms
and conditions as may be necessary to meet the applicable provisions of Section
422 of the Code.

        4.2         Option Price. The price per share of the shares subject to a
Non-Qualified Stock Option shall be set by the Committee and may be greater
than, equal to or less than the Fair Market Value of the shares subject to the
Option on the grant date; provided, however, that such price shall be no less
than the par value of a share of Common Stock. In the case of an Incentive Stock
Option, the price per share of the shares subject to the Option shall not be
less than the greater of: (i) 100% of the Fair Market Value of a share of Common
Stock on the date the Option is granted, or (ii) 110% of the Fair Market Value
of a share of Common Stock on the date the Option is granted in the case of an
Optionee then owning (within the meaning of Section 424(d) of the Code) more
than 10% of the total combined voting power of all classes of stock of the
Company or any Subsidiary.

        4.3         Option Term. The term of an Option shall be set by the
Committee in its discretion; provided, however, that, in the case of an
Incentive Stock Option, the term shall not be more than ten (10) years from the
date the Incentive Stock Option is granted, or five (5) years from such date if
the Incentive Stock Option is granted to an Optionee then owning (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or any Subsidiary. Except as
limited by the requirements of Section 422 of the Code and the regulations and
rulings thereunder applicable to Incentive Stock Options, the Committee may
extend the term of any outstanding Option in connection with any Termination of
Employment or Termination of Directorship of the Optionee, or amend any other
term or condition of such Option relating to such a termination.

        4.4         Option Vesting

        (a)         The period during which the right to exercise an Option in
whole or in part vests in the Optionee shall be set by the Committee and the
Committee may determine that an Option may not be exercised in whole or in part
for a specified period after it is granted. At any time after grant of an
Option, the Committee may, in its sole discretion and subject to whatever terms
and conditions it selects, accelerate the period during which an Option vests.

        (b)         No portion of an Option which is unexercisable at
Termination of Employment, Termination of Directorship or Termination of
Consultancy, as applicable, shall thereafter become exercisable, except as may
be otherwise provided by the Committee either in the Stock Option Agreement or
in a resolution adopted following the grant of the Option.

        (c)         To the extent that the aggregate Fair Market Value of stock
with respect to which "incentive stock options" (within the meaning of Section
422 of the Code, but without regard to Section 422(d) of the Code) are
exercisable for the first time by an Optionee during any calendar year (under
the Plan and all other incentive stock option plans of the Company and any
Subsidiary) exceeds $100,000, the Options (or portions thereof) granted to such
Optionee shall be treated as Non-Qualified Stock Options as required by Section
422 of the Code. The rule set forth in the preceding sentence shall be applied
by taking Options and other options into account in the order in which they were
granted. For purposes of this Section 4.4(c), the Fair Market Value of stock
shall be determined as of the time the Option or option with respect to such
stock is granted.

        4.5         Consideration. In consideration of the granting of an
Option, the Optionee shall agree, in the written Stock Option Agreement, to
remain in the employ of (or to consult for or to serve as an Independent
Director of, as applicable) the Company or any Subsidiary for such period of
time as may be determined in the discretion of the Committee (or until the next
annual meeting of shareholders of the Company, in the case of an Independent
Director). Nothing in this Plan or in any Stock Option Agreement hereunder shall
confer upon any Optionee any right to continue in the employ of, or as a
consultant for, the Company or any Subsidiary, or as a director of the Company,
or shall interfere with or restrict in any way the rights of the Company and any
Subsidiary, which are hereby expressly reserved, to discharge any Optionee at
any time for any reason whatsoever, with or without good cause.

ARTICLE V

EXERCISE OF OPTIONS

        5.1         Partial Exercise. An exercisable Option may be exercised in
whole or in part. However, an Option shall not be exercisable with respect to
fractional shares and the Committee may require that, by the terms of the
Option, a partial exercise be with respect to a minimum number of shares.

        5.2         Manner of Exercise. All or a portion of an exercisable
Option shall be deemed exercised upon delivery of all of the following to the
Secretary of the Company or his office:

        (a)         A written notice complying with the applicable rules
established by the Committee stating that the Option, or a portion thereof, is
exercised. The notice shall be signed by the Optionee or other person then
entitled to exercise the Option or such portion;

        (b)         Such representations and documents as the Committee, in its
absolute discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act of 1933, as amended, and any other
federal or state securities laws or regulations. The Committee may, in its
absolute discretion, also take whatever additional actions it deems appropriate
to effect such compliance including, without limitation, placing legends on
share certificates and issuing stop-transfer notices to agents and registrars;

        (c)         In the event that the Option shall be exercised pursuant to
Section 9.1 by any person or persons other than the Optionee, appropriate proof
of the right of such person or persons to exercise the Option; and

        (d)         Full cash payment to the Company for the shares with respect
to which the Option, or portion thereof, is exercised. However, at the
discretion of the Committee, the terms of the Option may (i) allow payment, in
whole or in part, through the delivery of shares of Common Stock owned by the
Optionee, duly endorsed for transfer to the Company with a Fair Market Value on
the date of delivery equal to the aggregate exercise price of the Option or
exercised portion thereof; (ii) subject to the timing requirements of Section
5.3, allow payment, in whole or in part, through the surrender of shares of
Common Stock then issuable upon exercise of the Option having a Fair Market
Value on the date of Option exercise equal to the aggregate exercise price of
the Option or exercised portion thereof; (iii) allow payment, in whole or in
part, through the delivery of a full recourse promissory note bearing interest
(at no less than such rate as shall then preclude the imputation of interest
under the Code) and payable upon such terms as may be prescribed by the
Committee, or (iv) allow payment through any combination of the consideration
provided in the foregoing subparagraphs (i), (ii) and (iii). In the case of a
promissory note, the Committee may also prescribe the form of such note and the
security to be given for such note. The Option may not be exercised, however, by
delivery of a promissory note or by a loan from the Company when or where such
loan or other extension of credit is prohibited by law.

        5.3         Certain Timing Requirements. At the discretion of the
Committee, shares of Common Stock issuable to the Optionee upon exercise of the
Option may be used to satisfy the Option exercise price or the tax withholding
consequences of such exercise, in the case of persons subject to Section 16 of
the Exchange Act, only (i) during the period beginning on the third business day
following the date of release of the quarterly or annual summary statement of
sales and earnings of the Company and ending on the twelfth business day
following such date or (ii) pursuant to an irrevocable written election by the
Optionee to use shares of Common Stock issuable to the Optionee upon exercise of
the Option to pay all or part of the Option price or the withholding taxes,
provided, however, that such irrevocable written election must be made at least
six months prior to the payment of such Option price or withholding taxes.

        5.4         Conditions to Issuance of Stock Certificates. The Company
shall not be required to issue or deliver any certificate or certificates for
shares of stock purchased upon the exercise of any Option or portion thereof
prior to fulfillment of all of the following conditions:

        (a)         The admission of such shares to listing on all stock
exchanges on which such class of stock is then listed;

        (b)         The completion of any registration or other qualification of
such shares under any state or federal law, or under the rulings or regulations
of the Securities and Exchange Commission or any other governmental regulatory
body which the Committee, in its absolute discretion, deem necessary or
advisable;

        (c)         The obtaining of any approval or other clearance from any
state or federal governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable;

        (d)         The lapse of such reasonable period of time following the
exercise of the Option as the Committee may establish from time to time for
reasons of administrative convenience; and

        (e)         The receipt by the Company of full payment for such shares,
including payment of any applicable withholding tax.

        5.5         Rights as Shareholders. A holder of an Option shall not be,
nor have any of the rights or privileges of, a shareholder of the Company in
respect of any shares purchasable upon the exercise of any part of an Option
unless and until certificates representing such shares have been issued by the
Company to such holder.

        5.6         Ownership and Transfer Restrictions. The Committee, in its
absolute discretion, may impose such restrictions on the ownership and
transferability of the shares purchasable upon the exercise of an Option as it
deems appropriate. Any such restriction shall be set forth in the respective
Stock Option Agreement and may be referred to on the certificates evidencing
such shares. The Committee may require an Employee to give the Company prompt
notice of any disposition of shares of Common Stock acquired by exercise of an
Incentive Stock Option within (i) two years from the date of granting such
Option to such Employee or (ii) one year after the transfer of such shares to
such Employee. The Committee may direct that the certificates evidencing shares
acquired by exercise of an Option refer to such requirement to give prompt
notice of disposition.

ARTICLE VI

AWARD OF RESTRICTED STOCK

        6.1         Award of Restricted Stock

        (a)         The Committee shall from time to time, in its absolute
discretion:

> > (i) Select from among the key Employees, Directors or consultants (including
> > any of whom have previously received Restricted Stock or other awards under
> > this Plan) such of them as in its opinion should be awarded Restricted
> > Stock; and
> > 
> > (ii) Determine the purchase price, if any, and other terms and conditions
> > applicable to such Restricted Stock, consistent with this Plan.

        (b)         The Committee shall establish the purchase price, if any,
and form of payment for Restricted Stock. In all cases, legal consideration
shall be required for each issuance of Restricted Stock.

        (c)         Upon the selection of a key Employee, Director or consultant
to be awarded Restricted Stock, the Committee shall instruct the Secretary of
the Company to issue such Restricted Stock and may impose such conditions on the
issuance of such Restricted Stock as it deems appropriate.

        6.2        Restricted Stock Agreement. Restricted Stock shall be issued
only pursuant to a written Restricted Stock Agreement, which shall be executed
by the selected key Employee, Director or consultant and an authorized officer
of the Company and which shall contain such terms and conditions as the
Committee shall determine, consistent with this Plan.

        6.3         Consideration. As consideration for the issuance of
Restricted Stock, in addition to payment of any purchase price, the Restricted
Stockholder shall agree, in the written Restricted Stock Agreement, to remain in
the employ of, or to consult for, the Company or any Subsidiary for such period
of time as may be determined in the discretion of the Committee. Nothing in this
Plan or in any Restricted Stock Agreement hereunder shall confer on any
Restricted Stockholder any right to continue in the employ of, or as a
consultant for, the Company or any Subsidiary or shall interfere with or
restrict in any way the rights of the Company and any Subsidiary, which are
hereby expressly reserved, to discharge any Restricted Stockholder at any time
for any reason whatsoever, with or without good cause.

        6.4        Rights as Shareholders. Upon delivery of the shares of
Restricted Stock to the escrow holder pursuant to Section 6.7, the Restricted
Stockholder shall have, unless otherwise provided by the Committee, all the
rights of a shareholder with respect to said shares, subject to the restrictions
in his Restricted Stock Agreement, including the right to receive all dividends
and other distributions paid or made with respect to the shares; provided,
however, that in the discretion of the Committee, any extraordinary
distributions with respect to the Common Stock shall be subject to the
restrictions set forth in Section 6.5.

        6.5         Restriction. All shares of Restricted Stock issued under
this Plan (including any shares received by holders thereof with respect to
shares of Restricted Stock as a result of stock dividends, stock splits or any
other form of recapitalization) shall, in the terms of each individual
Restricted Stock Agreement, be subject to such restrictions as the Committee
shall provide, which restrictions may include, without limitation, restrictions
concerning voting rights and transferability and restrictions based on duration
of employment or consultancy with the Company, Company performance and
individual performance; provided, however, that, by a resolution adopted after
the Restricted Stock is issued, the Committee may, on such terms and conditions
as it may determine to be appropriate, remove any or all of the restrictions
imposed by the terms of the Restricted Stock Agreement. Restricted Stock may not
be sold or encumbered until all restrictions are terminated or expire. Unless
provided otherwise by the Committee, if no consideration was paid by the
Restricted Stockholder upon issuance, a Restricted Stockholder's rights in
unvested Restricted Stock shall lapse upon Termination of Employment,
Termination of Directorship or Termination of Consultancy, as applicable.

        6.6         Repurchase of Restricted Stock. The Committee shall provide
in the terms of each individual Restricted Stock Agreement that the Company
shall have the right to repurchase from the Restricted Stockholder the
Restricted Stock then subject to restrictions under the Restricted Stock
Agreement immediately upon a Termination of Employment or Termination of
Consultancy, as applicable, at a cash price per share equal to the price paid by
the Restricted Stockholder for such Restricted Stock; provided, however, that
provision may be made that no such right of repurchase shall exist in the event
of a Termination of Employment, Termination of Directorship or Termination of
Consultancy without cause, or following a change in control of the Company or
because of the Restricted Stockholder's retirement, death or disability, or
otherwise.

        6.7         Escrow. The Secretary of the Company or such other escrow
holder as the Committee may appoint shall retain physical custody of each
certificate representing shares of Restricted Stock until all of the
restrictions imposed under the Restricted Stock Agreement with respect to the
shares evidenced by such certificate expire or shall have been removed.

        6.8         Legend. In order to enforce the restrictions imposed upon
shares of Restricted Stock hereunder, the Committee shall cause a legend or
legends to be placed on certificates representing all shares of Restricted Stock
that are still subject to restrictions under Restricted Stock Agreements, which
legend or legends shall make appropriate reference to the conditions imposed
thereby.


ARTICLE VII

STOCK APPRECIATION RIGHTS

        7.1         Grant of Stock Appreciation Rights. A Stock Appreciation
Right may be granted to any key Employee, Director or consultant selected by the
Committee. A Stock Appreciation Right may be granted (i) in connection and
simultaneously with the grant of an Option, (ii) with respect to a previously
granted Option, or (iii) independent of an Option. A Stock Appreciation Right
shall be subject to such terms and conditions not inconsistent with this Plan as
the Committee shall impose and shall be evidenced by a written Stock
Appreciation Right Agreement, which shall be executed by the Grantee and an
authorized officer of the Company. Without limiting the generality of the
foregoing, the Committee may, in its discretion and on such terms as it deems
appropriate, require as a condition of the grant of a Stock Appreciation Right
to an Employee, Director or consultant that the Employee, Director or consultant
surrender for cancellation some or all of the unexercised Options, awards of
Restricted Stock, Stock Appreciation Rights or other rights which have been
previously granted to him under this Plan or otherwise. A Stock Appreciation
Right, the grant of which is conditioned upon such surrender, may have an
exercise price lower (or higher) than the exercise price of the surrendered
Option or other award, may cover the same (or a lesser or greater) number of
shares as such surrendered Option or other award, may contain such other terms
as the Committee deems appropriate, and shall be exercisable in accordance with
its terms, without regard to the number of shares, price, exercise period or any
other term or condition of such surrendered Option or other award.

        7.2         Coupled Stock Appreciation Rights

        (a)         A Coupled Stock Appreciation Right ("CSAR") shall be related
to a particular Option and shall be exercisable only when and to the extent the
related Option is exercisable.

        (b)         A CSAR may be granted to the Grantee for no more than the
number of shares subject to the simultaneously or previously granted Option to
which it is relates.

        (c)         A CSAR shall entitle the Grantee (or other person entitled
to exercise the Option pursuant to this Plan) to surrender to the Company
unexercised a portion of the Option to which the CSAR relates (to the extent
then exercisable pursuant to its terms) and to receive from the Company in
exchange therefor an amount determined by multiplying the difference obtained by
subtracting the Option exercise price from the Fair Market Value of a share of
Common Stock on the date of exercise of the CSAR, by the number of shares of
Common Stock with respect to which the CSAR shall have been exercised, subject
to any limitations the Committee may impose.

        7.3         Independent Stock Appreciation Rights

        (a)         An Independent Stock Appreciation Right ("ISAR") shall not
be related to any Option and shall have a term set by the Committee. An ISAR
shall be exercisable in such installments as the Committee may determine. An
ISAR shall cover such number of shares of Common Stock as the Committee may
determine. The exercise price per share of Common Stock subject to each ISAR
shall be set by the Committee. An ISAR is exercisable only while the Grantee is
an Employee or consultant; provided, however, that the Committee may determine
that the ISAR may be exercised subsequent to Termination of Employment or
Termination of Consultancy without cause, or following a change in control of
the Company, or because of the Grantee's retirement, death or disability, or
otherwise.

        (b)         An ISAR shall entitle the Grantee (or other person entitled
to exercise the ISAR pursuant to this Plan) to exercise all or a specified
portion of the ISAR (to the extent then exercisable pursuant to its terms) and
to receive from the Company an amount determined by multiplying the difference
obtained by subtracting the exercise price per share of the ISAR from the Fair
Market Value of a share of Common Stock on the date of exercise of the ISAR, by
the number of shares of Common Stock with respect to which the ISAR shall have
been exercised, subject to any limitations the Committee may impose.

        7.4         Payment and Limitations on Exercise

        (a)         Payment of the amount determined under Section 7.2(c) and
7.3(b) above shall be in cash, in shares of Common Stock (based on its Fair
Market Value as of the date the Stock Appreciation Right is exercised) or a
combination of both, as determined by the Committee. To the extent such payment
is effected in shares of Common Stock, it shall be made subject to satisfaction
of all provisions of Section 5.4 hereinabove pertaining to Options.

        (b)         Grantees of Stock Appreciation Rights who are subject to
Section 16 of the Exchange Act may, in the discretion of the Committee, be
required to comply with any timing or other restrictions under Rule 16b?3
applicable to the settlement or exercise of a Stock Appreciation Right.

        7.5         Consideration. In consideration of the granting of a Stock
Appreciation Right, the Grantee shall agree, in the written Stock Appreciation
Right Agreement, to remain in the employ of, or to consult for, the Company or
any Subsidiary for such period of time as may be determined in the discretion of
the Committee. Nothing in this Plan or in any Stock Appreciation Right Agreement
hereunder shall confer on any Grantee any right to continue in the employ of, or
as a consultant for, the Company or any Subsidiary or shall interfere with or
restrict in any way the rights of the Company and any Subsidiary, which are
hereby expressly reserved, to discharge any Grantee at any time for any reason
whatsoever, with or without good cause.

ARTICLE VIII

ADMINISTRATION

        8.1         Stock Option Committee. The Stock Option Committee (or a
subcommittee of the Board assuming the functions of the Committee under this
Plan) shall consist of two or more Directors appointed by and holding office at
the pleasure of the Board, each of whom is a "disinterested person" as defined
by Rule 16b-3. Appointment of Committee members shall be effective upon
acceptance of appointment. Committee members may resign at any time by
delivering written notice to the Board. Vacancies in the Committee may be filled
by the Board.

        8.2         Duties and Powers of Committee. It shall be the duty of the
Committee to conduct the general administration of this Plan in accordance with
its provisions. The Committee shall have the power to interpret this Plan and
the agreements pursuant to which Options, awards of Restricted Stock or Stock
Appreciation Rights are granted or awarded, and to adopt such rules for the
administration, interpretation, and application of this Plan as are consistent
therewith and to interpret, amend or revoke any such rules. Any such grant or
award under this Plan need not be the same with respect to each Optionee,
Grantee or Restricted Stockholder. Any such interpretations and rules with
respect to Incentive Stock Options shall be consistent with the provisions of
Section 422 of the Code and the regulations thereunder. In its absolute
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Committee under this Plan except with respect to
matters which under Rule 16b?3 are required to be determined in the sole
discretion of the Committee.

        8.3         Majority Rule. The Committee shall act by a majority of its
members in attendance at a meeting at which a quorum is present or by a
memorandum or other written instrument signed by all members of the Committee.

        8.4         Compensation; Professional Assistance; Good Faith Actions.
Members of the Committee shall receive such compensation for their services as
members as may be determined by the Board. All expenses and liabilities which
members of the Committee incur in connection with the administration of this
Plan shall be borne by the Company. The Committee may, with the approval of the
Board, employ attorneys, consultants, accountants, appraisers, brokers or other
persons. The Committee, the Company and the Company's officers and Directors
shall be entitled to rely upon the advice, opinions or valuations of any such
persons. All actions taken and all interpretations and determinations made by
the Committee in good faith shall be final and binding upon all Optionees,
Grantees, Restricted Stockholders, the Company and all other interested persons.
No members of the Committee or Board shall be personally liable for any action,
determination or interpretation made in good faith with respect to this Plan,
Options, awards of Restricted Stock or Stock Appreciation Rights, and all
members of the Committee shall be fully protected by the Company in respect of
any such action, determination or interpretation.

ARTICLE IX

MISCELLANEOUS PROVISIONS

        9.1         Not Transferable. Options, Restricted Stock awards and Stock
Appreciation Rights under this Plan may not be sold, pledged, assigned, or
transferred in any manner other than by will or the laws of descent and
distribution, unless and until such rights or awards have been exercised, or the
shares underlying such rights or awards have been issued, and all restrictions
applicable to such shares have lapsed. No Option, Restricted Stock award, Stock
Appreciation Right or interest or right therein, shall be liable for the debts,
contracts or engagements of the Optionee, Grantee or Restricted Stockholder or
his successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 9.1
shall not prevent (i) transfers by will or by the applicable laws of descent and
distribution, (ii) the designation by the Optionee or Grantee of a beneficiary
to exercise the Optionee's Option or other right or award (or any portion
thereof) granted under the Plan after the Optionee's or Grantee's death, or
(iii) transfers in accordance with such requirements as are prescribed by the
Committee and in accordance with the Code and applicable regulations.

        During the lifetime of the Optionee or Grantee, only he, or an alternate
payee under a QDRO, may exercise an Option or other right or award (or any
portion thereof) granted to him under the Plan. After the death of the Optionee
or Grantee, any exercisable portion of an Option or other right or award may,
prior to the time when such portion becomes unexercisable under the Plan or the
applicable Stock Option Agreement or other agreement, be exercised by his
personal representative or by any person empowered to do so under the deceased
Optionee's or Grantee's beneficiary designation, will or under the then
applicable laws of descent and distribution.

        9.2         Amendment, Suspension or Termination of this Plan. This Plan
may be wholly or partially amended or otherwise modified, suspended or
terminated at any time or from time to time by the Board. However, without
approval of the Company's shareholders given within twelve months before or
after the action by the Board, no action of the Board may, except as provided in
Section 9.3, increase the limits imposed in Section 2.1 on the maximum number of
shares which may be issued under this Plan, and no action of the Board may be
taken that would otherwise require shareholder approval as a matter of
applicable law, regulation or rule. No amendment, suspension or termination of
this Plan shall, without the consent of the holder of Options, Restricted Stock
awards or Stock Appreciation Rights alter or impair any rights or obligations
under any Options, Restricted Stock awards or Stock Appreciation Rights
theretofore granted or awarded, unless the award itself otherwise expressly so
provides. No Options, Restricted Stock or Stock Appreciation Rights may be
granted or awarded during any period of suspension or after termination of this
Plan, and in no event may any Incentive Stock Option be granted under this Plan
after the first to occur of the following events:

        (a)         The expiration of ten years from the date the Plan is
adopted by the Board; or

        (b)         The expiration of ten years from the date the Plan is
approved by the Company's shareholders under Section 9.5.

        9.3         Changes in Common Stock or Assets of the Company. In the
event that the outstanding shares of Common Stock are hereafter changed into or
exchanged for cash or a different number or kind of shares or other securities
of the Company, or of another corporation, by reason of reorganization, merger,
consolidation, recapitalization, reclassification, stock splitup, stock
dividend, or combination of shares, appropriate adjustments shall be made by the
Committee in the number and kind of shares for which Options, Restricted Stock
awards or Stock Appreciation Rights may be granted, including adjustments of the
limitation in Section 2.1 on the maximum number and kind of shares which may be
issued.

        In the event of such a change or exchange, other than for shares or
securities of another corporation or by reason of reorganization, the Committee
shall also make an appropriate and equitable adjustment in the number and kind
of shares as to which all outstanding Options or Stock Appreciation Rights, or
portions thereof then unexercised, shall be exercisable and in the number and
kind of shares of outstanding Restricted Stock. Such adjustment shall be made
with the intent that after the change or exchange of shares, each Optionee's and
each Grantee's and each Restricted Stockholder's proportionate interest shall be
maintained as before the occurrence of such event. Such adjustment in an
outstanding Option or Stock Appreciation Right may include a necessary or
appropriate corresponding adjustment in Option or Stock Appreciation Right
exercise price, but shall be made without change in the total price applicable
to the unexercised portion of the Option or Stock Appreciation Right (except for
any change in the aggregate price resulting from rounding-off of share
quantities or prices).

        In the event of any distribution of assets to stockholders other than a
normal cash dividend ("Extraordinary Distribution"), the Committee also may make
adjustments in the exercise price of all outstanding Options or Stock
Appreciation Rights, or portions thereof then unexercised, or number of shares
into which all outstanding Options are exercisable. Such adjustments shall be
made with the intent that after such adjustments the rights and benefits under
such Options or Stock Appreciation Rights are no greater or less than before
such Extraordinary Distribution. Adjustments, if any, and any determination or
interpretations, including any determination of whether a distribution is other
than a normal cash dividend, made by the Committee shall be final, binding and
conclusive.

        Where an adjustment of the type described above is made to an Incentive
Stock Option under this Section, the adjustment will be made in a manner which
will not be considered a "modification" under the provisions of subsection
424(h)(3) of the Code and the regulations thereunder.

        Notwithstanding the foregoing, in the event of such a reorganization,
merger, consolidation, recapitalization, reclassification, stock splitup, stock
dividend or combination, or other adjustment or event which results in shares of
Common Stock being exchanged for or converted into cash, securities or other
property, the Company will have the right to terminate this Plan as of the date
of the exchange or conversion, in which case all options, rights and other
awards under this Plan shall become the right to receive such cash, securities
or other property, net of any applicable exercise price.

        In the event of a "spin-off" or other substantial distribution of assets
of the Company which has a material diminutive effect upon the Fair Market Value
of the Company's Common Stock, the Committee may in its discretion make an
appropriate and equitable adjustment to the Option or Stock Appreciation Right
exercise price to reflect such diminution.

        9.4         Merger of the Company. In the event of the merger or
consolidation of the Company with or into another corporation, the exchange of
all or substantially all of the assets of the Company for the securities of
another corporation, the acquisition by another corporation or person of all or
substantially all of the Company's assets or 80% or more of the Company's then
outstanding voting stock, or the liquidation or dissolution of the Company:

        (a)         At the discretion of the Committee, the terms of an Option
or Stock Appreciation Right may provide that it cannot be exercised after such
event.

        (b)         In its discretion, and on such terms and conditions as it
deems appropriate, the Committee may provide either by the terms of such Option
or Stock Appreciation Right or by a resolution adopted prior to the occurrence
of such event that, for a specified period of time prior to such event, such
Option or Stock Appreciation Right shall be exercisable as to all shares covered
thereby, notwithstanding anything to the contrary in this Plan or in the
provisions of such Option or Stock Appreciation Right.

        (c)         In its discretion, and on such terms and conditions as it
deems appropriate, the Committee may provide either by the terms of such Option
or Stock Appreciation Right or by a resolution adopted prior to the occurrence
of such event that upon such event, such Option or Stock Appreciation Right
shall be assumed by the successor corporation, or a parent or subsidiary
thereof, or shall be substituted for by similar options, rights or awards
covering the stock of the successor corporation, or a parent or subsidiary
thereof, with appropriate adjustments as to the number and kind of shares and
prices.

        (d)         In its discretion, and on such terms and conditions as it
deems appropriate, the Committee may provide either by the terms of a Restricted
Stock award or by a resolution adopted prior to the occurrence of such event
that, for a specified period of time prior to such event, the restrictions
imposed under a Restricted Stock Agreement upon some or all shares of Restricted
Stock may be terminated, and some or all shares of such Restricted Stock may
cease to be subject to repurchase under Section 6.6 after such event.

        9.5         Approval of Plan by Shareholders. This Plan will be
submitted for the approval of the Company's shareholders within twelve months
after the date of the Board's initial adoption of this Plan. Options or Stock
Appreciation Rights may be granted and Restricted Stock may be awarded prior to
such shareholder approval, provided that such Options or Stock Appreciation
Rights shall not be exercisable and such Restricted Stock shall not vest prior
to the time when this Plan is approved by the shareholders, and provided further
that if such approval has not been obtained at the end of said twelve?month
period, all Options or Stock Appreciation Rights previously granted and all
Restricted Stock previously awarded under this Plan shall thereupon be cancelled
and become null and void.

        9.6         Tax Withholding. The Company shall be entitled to require
payment in cash or deduction from other compensation payable to each Optionee,
Grantee or Restricted Stockholder of any sums required by federal, state or
local tax law to be withheld with respect to the issuance, vesting or exercise
of any Option, Restricted Stock award or Stock Appreciation Right. Subject to
the timing requirements of Section 5.3, the Committee may in its discretion and
in satisfaction of the foregoing requirement allow such Optionee, Grantee or
Restricted Stockholder to elect to have the Company withhold shares of Common
Stock (or allow the return of shares of Common Stock) having a Fair Market Value
equal to the sums required to be withheld.

        9.7         Loans. The Committee may, in its discretion, extend one or
more loans to key Employees in connection with the exercise or receipt of an
Option or Stock Appreciation Right granted under this Plan, or the issuance of
Restricted Stock awarded under this Plan. The terms and conditions of any such
loan shall be set by the Committee.

        9.8         Limitations Applicable to Section 16 Persons.
Notwithstanding any other provision of this Plan, any Option or Stock
Appreciation Right granted, or Restricted Stock awarded, to a key Employee or
Independent Director who is then subject to Section 16 of the Exchange Act,
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b?3 of the Exchange Act) that are requirements for the application of
such exemptive rule, and this Plan shall be deemed amended to the extent
necessary to conform to such limitations.

        9.9         Effect of Plan Upon Options and Compensation Plans. The
adoption of this Plan shall not affect any other compensation or incentive plans
in effect for the Company or any Subsidiary. Nothing in this Plan shall be
construed to limit the right of the Company (i) to establish any other forms of
incentives or compensation for Employees of the Company or any Subsidiary or
(ii) to grant or assume options or other rights otherwise than under this Plan
in connection with any proper corporate purpose, including but not by way of
limitation, the grant or assumption of options in connection with the
acquisition by purchase, lease, merger, consolidation or otherwise, of the
business, stock or assets of any corporation, partnership, firm or association.

        9.10         Compliance with Laws. This Plan, the granting and vesting
of Options, Restricted Stock awards or Stock Appreciation Rights under this Plan
and the issuance and delivery of shares of Common Stock and the payment of money
under this Plan or under Options or Stock Appreciation Rights granted or
Restricted Stock awarded hereunder are subject to compliance with all applicable
federal and state laws, rules and regulations (including but not limited to
state and federal securities law and federal margin requirements) and to such
approvals by any listing, regulatory or governmental authority as may, in the
opinion of counsel for the Company, be necessary or advisable in connection
therewith. Any securities delivered under this Plan shall be subject to such
restrictions, and the person acquiring such securities shall, if requested by
the Company, provide such assurances and representations to the Company as the
Company may deem necessary or desirable to assure compliance with all applicable
legal requirements. To the extent permitted by applicable law, the Plan,
Options, Restricted Stock awards or Stock Appreciation Rights granted or awarded
hereunder shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

        9.11         Titles. Titles are provided herein for convenience only and
are not to serve as a basis for interpretation or construction of this Plan.

        9.12         Governing Law. This Plan and any agreements hereunder shall
be administered, interpreted and enforced under the internal laws of the State
of California without regard to conflicts of laws thereof.

* * *

        I hereby certify that the foregoing Plan was duly adopted by the Board
of Directors of California First National Bancorp on September 25, 1995,
approved by the Shareholders of California First National Bancorp on November
10, 1995 and duly amended by the Board of Directors on November 18, 2004.

        Executed on this 18th day of November, 2004



           Glen T. Tsuma/s/
Secretary

